Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Brainard et al.			:
Application No. 16/283,652			:		
Filing Date: February 22, 2019		:		Decision on Petition
Patent No. 10,603,507				:
Issue Date: March 31, 2020			:
Attorney Docket No. 030293.00093		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 27, 2020, which requests issuance of duplicate letters patent.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The two-month period does not apply to the submission of a petition under 37 C.F.R. § 1.182 requesting issuance of duplicate letters patent.  Any renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R.      § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Arent Fox LLP has an office located in Los Angeles, California (“LA Office”).

Arent Fox LLP also has an office located in Washington, D.C. (“DC Office”).

The United States Patent and Trademark Office (“USPTO”) issued the application as a patent on March 31, 2020.  The patent was mailed to the LA Office.

A petition was filed by Attorney Craig Gelfound located in the DC Office on October 27, 2020.

The petition asserts the original letters patent were not received.

A docket report was submitted with the petition.  The docket report includes text cut off at the bottom of the page.  The USPTO issued communications on eight dates prior to issuance of the patent.  The docket report fails to include any entries for these communications.  In view of the prior facts, the docket report filed with the petition appears to be incomplete.

Attorney Gelfound states “our office” has contacted the USPTO three times concerning the failure to receive the patent.  

Excluding the docket report, the petition fails to identify Attorney Gelfound’s factual basis for concluding the patent was not received at the LA Office.  

In general, the showing necessary to establish non-receipt of a patent is similar to the showing necessary to establish non-receipt of an Office action or notice.  See MPEP § 711.03(c)(I)(A).  For example, a petition alleging non-receipt of a communication should state a search of the physical file for the application indicates the file does not include the communication or state such a physical file does not exist.  The petition field October 27, 2020, fails to include the include such a statement.

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  The incomplete docket report and the telephone communications between the USPTO and the DC Office are insufficient to overcome the strong presumption.  Therefore, the petition is dismissed.

Applicant may file a renewed petition under 37 C.F.R. § 1.181 and additional evidence in response to this decision if desired.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.182 if applicant cannot, or simply does not wish to, establish non-receipt of the patent.  A petition under 37 C.F.R. § 1.182 must satisfy the following requirements:

	(1)	The petition must assert the original letters patent was not received; and
	(2)	The petition must include the required petition fee ($210 for a small entity).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions








    
        
            
    

    
        1 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.